Citation Nr: 0635676	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  95-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD) with depression.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected chronic back pain.  

3.  Entitlement to an increased initial rating for the 
service-connected residuals of a cervical spine injury, 
evaluated as 10 percent disabling, from September 17, 1992 
through July 10, 2005.  

4.  Entitlement to an increased rating for the service-
connected residuals of a cervical spine injury, evaluated as 
20 percent disabling from July 11, 2005 through the present.  

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected chondromalacia of the left knee.  

6.  Entitlement to a rating in excess of 10 percent for the 
service-connected chondromalacia of the right knee.  

7.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative joint disease (DJD) of 
the left knee.  

8.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected DJD of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran served on active duty from July 1980 to August 
1981.  He also had service in the Reserve from July 1985 to 
December 1991.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2001 and November 2003 when it was 
remanded for further development.  

The issues of increased ratings for the service-connected 
chondromalacia of the knees and for DJD of the knees are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is shown to suffer from PTSD that 
as likely as not is due to personal assaults during service.  

2.  The veteran's low back disability, manifested by 
complaints of pain, flexion to at least 45 degrees, and his 
combined range of lumbar spine motion to at least 140 
degrees, is productive of no more than moderate impairment.  

3.  For the initial rating period, which began on September 
17, 1992 and extended through July 10, 2005, the veteran's 
residuals of a cervical spine injury, were manifested by 
complaints of pain, muscle spasms, and flexion to between 20 
and 30 degrees, were productive of moderate impairment.  

4.  For the period beginning on July 11, 2005 and extending 
through the present, the veteran's residuals of a cervical 
spine injury, manifested by complaints of pain and flexion of 
greater than 15 degrees but not greater than 30 degrees, have 
been productive of no more than moderate impairment.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.304(f) (2006).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected chronic back pain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 
4.71a, DC 5292, 5295 (effective April 1, 1946, through 
September 25, 2003); 38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).  

3.  For the period beginning September 17, 1992, and 
extending through July 10, 2005, the criteria for the 
assignment of an initial 20 percent rating for the service-
connected residuals of a cervical spine injury were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
DC 5290 (effective April 1, 1946, through September 25, 
2003); 38 C.F.R. § 4.71a, DC 5237 (effective September 26, 
2003).  

4.  For the period beginning July 11, 2005, and extending 
through the present, the criteria for a rating in excess of 
20 percent for the residuals of the service-connected 
cervical spine injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, DC 5237 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of his claims of 
service connection for PTSD and entitlement to increased 
ratings for chronic back pain and the residuals of a cervical 
spine injury.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in July 2001, April 2004, and March 2005, 
the RO and/or the Appeals Management Center (AMC) in 
Washington, D.C. informed the veteran that in order to 
establish service connection for psychiatric disability, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

With respect to the increased rating claims, the RO and/or 
AMC told the veteran that in order to establish entitlement 
to an increased rating, the evidence had to show that the 
various service-connected disabilities had gotten worse.  

The RO and/or AMC notified the veteran and his representative 
of the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statement of the Case (SOC) and the Supplemental 
Statements of the Case also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notices with respect to the claim 
of service connection for PTSD and with respect to the 
various increased rating claims were not sent to the veteran 
until after the initial rating decisions.  Nevertheless, any 
defect with respect to the timing of those notices was 
harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA notice requirements, the Board is also 
aware of the considerations of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 3, 2006).  

In Dingess, the Court held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

As noted hereinabove, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish the degree of disability or 
the effective dates for the disability(ies) on appeal.  

Where, as here, service connection is granted, it is the 
responsibility of the Agency of Original Jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Moreover, in his most recent argument (June 2006) to the 
Board, the veteran's representative acknowledged the criteria 
for the assignment of effective dates as they apply to the 
veteran's increased rating claims.  

Therefore, despite the inadequate notice provided to the 
veteran on the degree of disability and effective date 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Indeed, after reviewing the record, the Board finds that VA 
has met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim of service connection 
for PTSD or the claims for increased ratings for back 
disability or cervical spine disability.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

A.  Service Connection for PTSD

The veteran claims that he has PTSD as a result of multiple 
personal assaults in service.  

Service connection for PTSD requires the following:

1.  Medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis which 
conforms to the criteria set forth in the 
Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th 
edition (DSM-IV); 

2.  A link, established by medical 
evidence, between the current symptoms 
and an inservice stressor; and 
3.  Credible supporting evidence that the 
claimed inservice stressor actually 
occurred.  

38 C.F.R. § 3.304(f).  

In this case, the veteran's claims file is replete with 
diagnoses of PTSD due to personal assaults in service.  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).

Unless the evidence establishes that the veteran engaged in 
combat with the enemy and that the claimed stressor is 
related to that combat, the veteran's lay testimony alone may 
not establish the occurrence of the inservice stressor.  
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Indeed, in cases such as this, where the alleged stressor 
involves personal assault, more particularized requirements 
are established to verify whether the alleged stressor 
actually occurred.  38 C.F.R. § 3.304(f); see Patton v. West, 
12 Vet. App. 272, 278-80 (1999).  

This does not mean that the evidence must actually prove that 
the incident occurred, rather it means that the evidence must 
at least be in equipoise with respect to whether the incident 
actually occurred.  That is, there must be an approximate 
balance of positive and negative evidence regarding whether 
the claimed stressor actually occurred.  In such cases, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); Patton 12 Vet. App. at 280.  

Examples of such evidence include, but are not limited to 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

In this case, the report of the veteran's October 1979 
entrance examination is negative for any complaints or 
clinical findings of psychiatric disorder.  

In November 1980, the veteran complained of headaches, 
stomach cramps, sleep impairment and feelings of depression.  
It was noted that he had been recycled in his training and 
that his symptoms had increased since that time.  The 
diagnosis was that of reactive depression due to situational 
adjustment reaction of adolescence.  The veteran was to be 
followed weekly until his symptoms subsided.  

During his service separation examination in May 1981, the 
veteran reported having habitual stuttering and stammering 
and frequent trouble sleeping.  The examiner noted that the 
veteran's depression had lifted and that his psychiatric 
processes were normal.  

Psychiatric disability, diagnosed primarily as PTSD and 
depression, was not clinically reported again until the mid-
1990's.  However, since that time, the veteran has been 
followed by the VA Mental Health Clinic.  

During hearings at the RO in October 1995, and in a September 
2001 statement, the veteran reported that his psychiatric 
problems were primarily the result of several personal 
assaults in service by fellow servicemen.  

The veteran has consistently identified the perpetrators and 
circumstances of each attack, and his treating VA 
psychologists have reported that his PTSD is the result of 
personal assaults in service.  Moreover, during a VA 
examination in August 2005, the examiner reviewed the 
veteran's claims file and found the reported stressors to be 
credible events which supported the veteran's claims of 
assault and harassment in the military.  

Further, the veteran's personnel records show that, during 
the year after he completed basic training, he had difficulty 
completing his advanced individual training.  He required at 
least three changes in his military occupational specialty, 
as well as at least three changes of station and military 
occupational specialty associated with that training.  

Moreover, during his Reserve service in the mid-1980's, the 
veteran had received a Certificate of Achievement for his 
excellent duty performance.  However, several months later, 
the veteran was cited for unsatisfactory participation.  He 
was released from his Reserve unit and reassigned to the 
United States Army Reserve Control Group.  As noted by the 
August 2005 VA examiner, such circumstances indicated a 
decrease in performance following one of the veteran's 
assaults.  

Finally, the Board notes that, during his hearing in October 
1995, the veteran's mother testified that he had changed 
during service.  

In a March 2004 letter, one of his siblings attested to that 
change, manifested primarily by diminished enthusiasm, 
paranoia and jumpiness.

Taken together, the foregoing evidence suggests that the 
veteran experienced personal assaults on active duty and in 
the Reserve which resulted in his current diagnosis of PTSD.   

As there is an approximate balance of evidence both for and 
against the claim that the reported stressors actually 
occurred.  Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102.  

Accordingly, service connection for PTSD is warranted.   


B.  The Increased Rating Claims

The veteran also seeks increased ratings for his service-
connected back disability and for his service-connected 
cervical spine disability.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Such factors include a lack of normal endurance and 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  38 C.F.R. § 4.40.  

Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of 
the disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45.  


1.  Chronic Back Pain

The veteran seeks a rating in excess of 20 percent for his 
service-connected chronic back pain.  After reviewing the 
record, the Board finds that an increased rating is not 
warranted in this case.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this regard, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  38 C.F.R. §§ 4.1, 4.2; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

At the outset of his claim, the RO rated the veteran's 
service-connected back disability in accordance with 
38 C.F.R. § 4.71a, DC 5292 and 5295.  

Under Diagnostic Code 5292, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent rating was warranted for severe 
limitation of motion.  

Under Diagnostic Code 5295, a 20 percent rating was 
warranted for lumbosacral strain manifested by muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent rating was warranted for lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected back disability.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective September 
26, 2003.  

Under the revised regulations, the veteran's lumbosacral 
strain is rated in accordance with 38 C.F.R. § 4.71, DC 5237.  

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate DC.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the January 2006 SSOC, and the veteran's 
representative submitted additional argument on his behalf in 
June 2006.  Therefore, there is no prejudice to the veteran 
in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Since 1992, the veteran has been seen by VA for his service-
connected low back disability.  The primary manifestations 
have been complaints of pain and limitation of motion.  

During that time, there has been no showing of ankylosis, 
either favorable or unfavorable.  Indeed, he has been able to 
flex his lumbar spine to at least 45 degrees (See, e.g.,  the 
report of the VA examination performed in May 2002.), and his 
combined range of lumbar spine motion has been accomplished 
to at least 140 degrees (See, for example, the VA outpatient 
treatment record, dated in December 1993 and the report of 
the August 2005 VA examination.)  

From time to time, the veteran has also demonstrated 
associated low back muscle spasms, and some X-ray studies, 
such as those taken by VA in October 1993 and during the May 
2002 VA examination, have shown mildly increased lumbar 
lordosis or minimal scoliosis.  

However, there has been no finding that the veteran's 
limitation of back motion has been productive of any more 
than moderate impairment.  Moreover, the competent evidence 
of record has been generally negative for listing of the 
veteran's whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The preponderance of the competent evidence of record is also 
negative neurologic deficits such as bowel or bladder 
impairment or a lack of normal endurance and functional loss 
of back motion due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  38 C.F.R. § 4.40.  

Finally, the competent evidence of record is negative for 
weakened movement, excess fatigability and incoordination, as 
well as impairment of the veteran's ordinary activity.  

Absent such evidence, the service-connected low back 
disability does not meet the regulatory criteria, new or old, 
for a rating in excess of 20 percent.   


2.  The Cervical Spine

In November 1994, the RO granted service connection for 
cervical spine strain.  It assigned a 10 percent schedular 
rating for that disability, effective on September 17, 1992.  
The RO rated such disability by analogy to lumbar spine 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
38 C.F.R. § 4.20 (1994).  

That action constituted an initial rating award.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Also potentially applicable in rating the veteran's cervical 
spine disability was 38 C.F.R. § 4.71a, DC's 5290.  A 10 
percent rating was warranted for slight limitation of motion 
of the cervical spine, while a 20 percent rating was 
warranted for moderate limitation of motion.  A 30 percent 
rating was warranted for severe limitation of motion of the 
cervical spine. 

As above, the rating schedule applicable to rating the 
veteran's cervical spine disability was revised effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51456 (August 
27, 2003).  

Inasmuch as the veteran's claim for an increased rated was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. at 117 
(1997).  

Under the revised regulations, the veteran's cervical spine 
disability is rated as cervical strain under General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71, DC's 5237.  

A 10 percent rating is warranted when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; or, there is muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or, there is a fracture of a 
vertebral body with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the 
cervical spine 15 degrees or less; or, when there is 
favorable ankylosis of the entire cervical spine.  

As above, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, are to be evaluated under an appropriate 
Diagnostic Code.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

Also, the criteria with respect to ankylosis continue to 
apply to rating the veteran's service-connected cervical 
spine disability.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

a.  September 17, 1992, through July 10, 2005

During the foregoing dates, the veteran was seen 
intermittently by VA for his service-connected cervical spine 
disability.  The manifestations were complaints of pain, 
muscle spasms and limitation of motion.  

Although there was no competent evidence of ankylosis, the 
preponderance of the evidence shows that the veteran was able 
to flex his cervical spine to no more than 20 to 30 degrees 
(See records from the VA Rehabilitation Service and Physical 
Therapy Service, dated in November 1993 and January 1994 and 
a VA outpatient treatment record, dated in August 2004).  

Moreover, the medical records from the Social Security 
Administration, dated in October 1993, and the report of a VA 
neurologic consultation in June 1994, confirmed the presence 
of muscle spasms in the back of his neck.  

Such findings more nearly reflect the old and new criteria 
for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5295 and 5237, respectively.  To that extent, an 
increased rating for the service-connected cervical spine 
disability is granted.  

In arriving at this decision, the Board considered the 
possibility of a still-higher schedular rating.  However, 
during the time frame in question, there was no competent 
evidence of any identifiable neurologic involvement, listing 
of the spine, narrowing or irregularity of the joint space, 
or abnormal mobility on forced motion.  Indeed, there was no 
competent evidence of severe limitation of motion, including 
marked limitation of forward bending or a loss of lateral 
motion with osteo-arthritic changes.  

Although there was evidence of muscle spasm or guarding, it 
was not found severe enough to result in an abnormal spinal 
contour.  Indeed, the preponderance of radiographic studies 
of the cervical spine were reportedly normal.  

Further, the competent evidence of record revealed no lack of 
endurance or functional loss of back motion due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  The preponderance of the evidence was also negative 
for weakened movement, excess fatigability, and 
incoordination, as well as impairment of the veteran's 
ordinary activity.  

Accordingly, a 20 percent rating, but no more, for the period 
prior to July 11, 2005 is for application.  


b.  On July 11, 2005

On July 11, 2005, the veteran underwent a VA orthopedic 
examination, in part to determine the extent of his service-
connected cervical spine disability.  

The veteran complained primarily of pain on motion.  He 
stated that the pain radiated into the upper extremities and 
that he reportedly used a TENS unit.  

On examination, the veteran was able to actively flex the 
cervical spine to 10 degrees.  However, passive flexion of 
the cervical spine was accomplished to 30 degrees; and on 
repetitive testing, he was able to flex his cervical spine to 
25 degrees.  

Although he grimaced and complained of pain on motion, his 
combined range of cervical spine motion was accomplished to 
at least 175 degrees.  Moreover, there was no evidence of 
instability in the cervical spine, and it was noted that the 
veteran did not use a neck brace or cervical collar.  

He reported that he had flare-ups as often as twice a week; 
and while he contended that they required bedrest for 24 to 
48 hours, there was no competent evidence that such bedrest 
had been prescribed by a doctor.  Moreover, the veteran 
stated that his cervical spine disability did not affect his 
activities of daily living.  

Further, the X-ray studies showed degenerative disc changes 
at the C6-C7 level.  Although the biceps and triceps reflexes 
were absent, bilaterally, and the brachoradialis reflexes 
were hyporeflexive, the examiner considered such the 
veteran's degenerative changes negligible.  

Indeed, the veteran continued to demonstrate good strength of 
abduction in the fingers and shoulders, as well as good 
strength of flexion and extension of the fingers and wrists.  
Moreover, there was no competent evidence of spasms, listing 
of the spine, or abnormal mobility on forced motion and no 
evidence of an abnormal contour of the cervical spine.  

Given the foregoing evidence, the Board finds that, beginning 
on July 11, 2005, the service-connected cervical spine 
disability does not warranted a rating in excess of 20 
perecent under the new rating criteria.  



ORDER

Service connection for PTSD is granted.  

A rating in excess of 20 percent for the service-connected 
chronic back pain is denied.  

For the period prior to July 11, 2005, an initial 20 percent 
rating for the service-connected residuals of a cervical 
spine injury is granted, subject to the regulations governing 
the award of VA monetary benefits.  

Beginning on July 11, 2005, a rating in excess of 20 percent 
for the service-connected residuals of a cervical spine 
injury is denied. 



REMAND

The veteran seeks increased ratings for chondromalacia of his 
knees, each knee evaluated as 10 percent disabling.  He also 
seeks increased ratings for DJD of his knees, each knee also 
evaluated as 10 percent disabling for that disorder.  

The veteran's knee disabilities have been manifested 
primarily by complaints of pain and difficulty walking, with, 
increased pain on prolonged standing or walking.  He also 
complains of occasional swelling, locking, and giving way.  

After reviewing the evidence, such as the report of a VA 
orthopedic examination in July 2005, it is unclear which 
symptoms are attributable to which of the veteran's knee 
disabilities.  Moreover, it is unclear whether the veteran 
experiences instability in either knee.  

With respect to the claims for increased ratings for DJD of 
the knees, the Board notes that in November 2005, the RO 
granted the veteran's claim of service connection for those 
disorders.  As above, that action constituted an initial 
rating award to which the practice of staged ratings may 
apply.  Fenderson.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
extent the disability of the service-
connected chondromalacia and DJD of each 
knee.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In conducting the examination, the 
examiner must identify the symptoms 
attributable to each service-
connected knee disability.  

In so doing, the examiner must 
consider the following:  

a.  The range of motion, in 
degrees, for each knee.

b.  Whether the veteran has 
recurrent subluxation or 
lateral instability in each 
knee, and, if so, the degree of 
disability (e.g., slight, 
moderate, or severe).

c.  The extent of any 
incoordination, weakened 
movement, and/or excess 
fatigability in each knee.  

d.  Objective evidence of pain 
or functional loss due to pain 
in each knee.  

e.  Whether there would be 
additional limits on functional 
ability during flare-ups (if 
the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
during flare-ups. If this is 
not feasible, the examiner 
should so state.  

The rationale for all opinions must be 
set forth in writing.

2.  Following completion of the 
development, the RO should undertake any 
other indicated development, and then 
readjudicate the issues of entitlement to 
increased ratings for chondromalacia in 
each knee and for DJD in each knee.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


